DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 05/13/2021, with respect to Windhab (US 2009/03223459 have been fully considered and are persuasive.  
The 35 U.S.C. 103 rejections of claim 1-3, 5-9, 11-15, 19, 20 and 32-35 as being unpatentable over Ishida et al. (US 8,505,442 B2) and in view of Swierczynski (Ref. U) and Windhab et al. (US 2009/0323459 Al) has been withdrawn. 
Applicant asserts “…to draw the Examiner's attention to the following co-pending applications of the present application's assignee….Serial No. 16/483,018…”. 
The Examiner notes a review of the pending claims of Serial No. 16/483,018 filed on 08/01/2019; the pending claims of Serial No. 16/483,018 appear to be not in conflict with the instant claims. 


Allowable Subject Matter
Claim 1-3, 5-9, 11-15, 19, 20 and 32-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the combined prior art does not anticipate or render fairly obvious combination to teach the limitations of the claimed invention as cited in claim 1. 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG T YOO/Primary Examiner, Art Unit 1792